DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4, 9 and 12 have been amended changing the scope and contents of the claim. 
Claims 21-27 have been newly added.
Claims 7-8 and 15-20 have been cancelled.
Applicant’s amendment filed August 9, 2022 overcomes the following objection/rejection(s) from the last Office Action of May 20, 2022:
Objections to the claims for minor informalities 
Rejections to the claims under 35 USC § 112

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, 22, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., “Adaptive Medical Image Deep Color Perception Algorithm”, IEEE Access, March 20, 2020, 13 pages (hereinafter Zeng), and further in view of U.S. Publication No. 2020/0129142 to Chao et al. (hereinafter Chao) and further in view of U.S. Publication No. 2012/0159391 to Berry et al. (hereinafter Berry).
Regarding independent claim 1, Zeng discloses a method (abstract, “we propose a novel method that iteratively colorizes grayscale medical images”) comprising:
generating a medical image (page 56565, “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets,”);
displaying the stylized medical image (page 56568, “We display the target image and color results to three doctors (radiologists)” i.e., color results of the target image is the stylized image).
Zeng fails to explicitly disclose as further recited, however Chao discloses segmenting the medical image into a first region and a second region (paragraph 0050, “The IVUS pullback virtual venogram system includes a graphical representation of a venogram, along with positional navigational assistance, vessel and artery segmentation, highlighted segments of interest or attention;” paragraph 0099, “The user can select the help option 1610, which causes the processing system 106 to auto segment elements in the tomographic IVUS image 1420 and/or label the elements. For example, the automatic segmentation identifies and labels the lumen border of the vasculature segment 1620 (inferior vena cava or IVC) and a shadow 1630 in the tomographic image 1420;” the lumen border is read as one region, and the shadow is read as the other region; additionally, the regions of IVC and SHADOW are segmented from everything else in the image (i.e. the background section or less relevant sections));
applying a first style to the first region and a different second style to the second region thereby generating a stylized medical image (paragraph 0010, “The system where the screen display further includes a marker indicating a location of interest in the stylized figure. The system where the screen display further includes one or more labels respectively identifying one or more segments in the stylized figure;” paragraph 0012, “a stylized figure of the peripheral blood vessel including the plurality of segments; and an indicator identifying the segment in the stylized figure where the intravascular ultrasound imaging catheter was located when the intravascular ultrasound image was obtained;” Figure 16, elements 500 – one area is hashed, and one area isn’t (thus two areas have different stylized effects)), wherein the first and second style are one of an imaging device style (paragraph 0010, “The system where the screen display further includes one or more labels respectively identifying one or more segments in the stylized figure;” being that the images are acquired from an imaging system and displayed, the style is read as an imaging device style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chao in order to accurately measure and label medical images (paragraph 0002, paragraph 0006).
Zeng and Chao fail to explicitly disclose as further recited, however Berry discloses wherein the first and second style are one of an audible style (paragraph 0009, “Annotations can also comprise audible as well as visual/textual annotations;” paragraph 0044, “Furthermore, the annotation component 104B can also apply text-to-speech or speech-to-text technology to produce audible output from textual data or to transcribe audible data to textual data.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Berry in order to annotate selected areas on a graphical element (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Zeng in the combination further discloses further comprising: generating the medical image from ultrasound image data (page 56565, right column, section B. Parameters, “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Zeng in the combination further discloses further comprising: identifying an anatomical structure in the medical image (page 56563, left column, section B. Local Feature Mapping, “the segmentation mask;” page 56565, Algorithm 1, “segmentation algorithm;” page 56565, left column, the data sets used are “MRI images from an ADNI dataset, and the others from Glioma dataset”), wherein the first region includes the anatomical structure and the second region includes a remainder of the image (segmenting the brainstem gliomas is read as segmenting those from the image, and everything not associated with that region (of the gliomas) would be the remainder).
Regarding independent claim 9, the references and analysis of claim 1 apply directly. Additionally, Zeng in the combination further discloses a system (page 56564, left column, section C. Adaptive Retrieval Strategy, “the coloring system”) comprising:
a processor (page 56561, right column, section B. Deep Learning-Based Method, “convolutional neural network has shown a great potential in computer vision and image processing. Naturally, some incorporate CNN to automatically color images;” neural networks are computer implemented networks (in which a computer is a processor));
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium which cause the processor to (abstract, “Our code is available at: https://github.com/Tongshi yue/Adaptive-medical-image-deep-color-perception-algorithm;” the code is what executes this entire method, and thus when executed on a processor, will complete the defined method):
receive a medical image (page 56565, right column, section B. Parameters “This data set is made up of three modality medical image data sets: MRI, CT and Ultrasound data sets,”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 22, the rejection of claim 1 is incorporated herein. Additionally, Chao in the combination further discloses wherein the first and second style are the imaging device style (paragraph 0010, “The system where the screen display further includes one or more labels respectively identifying one or more segments in the stylized figure;” being that the images are acquired from an imaging system and displayed, the style is read as an imaging device style).
Regarding dependent claim 24, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 22 apply directly. 
Regarding independent claim 25, the references and analysis of claim 1 apply directly. Additionally, Zeng in the combination further discloses a computer readable storage medium with computer readable program instructions (abstract, “Our code is available at: https ://github.com/Tongshiyue/Adaptive-medical-image-deep-color-perception-algorithm.”) that, when executed by a processor, cause the processor to execute the method of claim 1 (see claim 1).
Regarding dependent claim 27, the rejection of claim 25 is incorporated herein. Additionally, the references and analysis of claim 22 apply directly. 


Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao and further in view of Berry as applied to the claims above, and further in view of a machine translation of JP 2019511342 (hereinafter JP ‘342).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Zeng discloses further comprising: determining a health status of the anatomical structure (page 56562, “In order to ensure the colored medical image still able to be used for medical diagnosis, the key point is that the content and details of the colored medical image is consistent with grayscale one;” health status is read as the diagnosis made).
Zeng, Chao and Berry in the combination as a whole fails to explicitly disclose as further recited, however JP ‘342  discloses applying the first style to the first region as a function of the determined health status of the anatomical structure (Paragraph 0171, “Figures 4c and 4f illustrate low density breast tissue as one color and one or more non-linear transfer functions to distinguish high density breast tissue according to at least one embodiment of the present invention Fig. 7 shows an exemplary image representation of a mammogram and gradient image based on a multi-dimensional color space after applying an exemplary second set of A. In FIG. 4c, the cancer is revealed in gold 413 and is surrounded by black.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘342 in order to visualize and characterize objects within an image (abstract).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Zeng in the combination further discloses wherein the health status of the anatomical structure is determined as a function of at least one of a biomarker, a size of the anatomical structure, a disease state corresponding to the anatomical structure, an examination parameter relating to a patient (page 56563, right column, “we propose local feature mapping”… “in the process of iteratively updating the initial image, we hope the local features of the output image are consistent;” local features of the image are read as an examination parameter relating to the patient (i.e. the image result from the patient’s image study)), or a demographic relating to the patient (Note: “a biomarker, a size of the anatomical structure, a disease state corresponding to the anatomical structure, or a demographic relating to the patient” were not considered since they are written as alternatives).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao and further in view of Berry as applied to claims 1 and 9 respectively above, and further in view of U.S. Publication No. 2019/0066294 to Yu et al. (hereinafter Yu).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Zeng, Chao and Berry in the combination as a whole fail to explicitly disclose further comprising:
identifying a first anatomical structure and a different second anatomical structure in the medical image, wherein the first region includes the first anatomical structure and the second region includes the second anatomical structure.
However, Yu discloses further comprising:
identifying a first anatomical structure and a different second anatomical structure in the medical image (paragraph 0169, “A lung mask 1002-1 for the left lung and a lung mask 1002-2 for the right lung are illustrated in FIG. l0A;” the left and right lung are read as different anatomical structures), wherein the first region includes the first anatomical structure and the second region includes the second anatomical structure (Figure 10A; the masks of each lung depict the regions where those anatomical structures are)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yu in order to develop an effective method of medical image segmentation and labeling to compensate for challenges related to unclear boundaries, bone adhesion, and pathological conditions (paragraph 0003).
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 

Claim(s) 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng further in view of Chao and further in view of Berry as applied to claims 1, 9, and 25 respectively above, and further in view of WO 2014/053986 (hereinafter WO ‘986).
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Berry in the combination further discloses wherein the first style is a first audible style and the second style is a second audible style (paragraph 0009, “Annotations can also comprise audible as well as visual/textual annotations;” paragraph 0029, “audible annotations can also be applied to and associated with the graphical elements”)
However, Zeng, Chao and Berry in the combination as a whole fail to explicitly disclose as further recited. WO ‘986 further discloses  wherein the method further comprises: outputting the first audible style to a speaker in response to a selection of the first region in the first stylized image; and outputting the second audible style to a speaker in response to a selection of the second region in the stylized image (abstract, “A visualization module (28) controls the viewport module to visualize the proximate annotation, which is displayed on the image by a visual indicator located on a scroll bar and an audible indicator sounded by an output device (18) e.g. speaker.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘986 in order to allow a user to review annotations and images on a device (abstract).
Regarding dependent claim 23, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 21 apply directly. 
Regarding dependent claim 26, the rejection of claim 25 is incorporated herein. Additionally, the references and analysis of claim 21 apply directly.

		Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668     

/VU LE/Supervisory Patent Examiner, Art Unit 2668